DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: October 8, 2021.
Claims 1 and 3-13 are currently pending.  Claims 1, 3-6, 10 and 12 have been amended.  Claim 2 has been canceled.  No claims are new.

Response to Arguments
Claim Rejection Under 35 U.S.C. §102
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3 line 3-4 on page 3:
“…capable of being performed based on variation in a resistance value of the given first resistive portion and variation in a resistance value of the given second resistive portion.”
Claim 4 line 13 on page 4:
“… individual sensor via the given posture adjusting member, and a given resistor is pressed, ...”
Claim 5 lines 2-3 on page 4:
“… wherein the resistor is disposed in a zigzag pattern that is formed between the given pair of electrodes.”
Claim 6 line 2 on page 4:
“… wherein the resistor is formed of a chromium (Cr) composite film.”
Claim 13 lines 2-3 on page 5:
“… electronic component is configured to convert the resistance value between the given pair of electrodes associated with a given resistor, …”

(Examiner’s Note: The examiner’s amendment to claim 3 is because the limitations “a given first resistive portion” and “a given second resistive portion” are believed to be referring back to the original limitation recited in claim 1 lines 1-3 on page 3.  The amendment to claim 4 is because the limitation “a given posture adjusting member” appears to be referring back to the original limitation recited in claim 4 line 6 on page 3.  The amendment to claims 5 and 13 is because the limitation “a given pair of electrodes” appears to be referring back to the original limitation recited in claim 1 line 7 on page 3.  The amendment to claim 6 is because the limitation “Cr” is an abbreviation of the term “chromium” and to make sure there is no confusion for the limitation “Cr” it is fully spelled out first then the use of the abbreviation may be used.)

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS page 6) have been fully considered and are persuasive.
Regarding independent claim 1, this claim has been amended to include limitations from cancelled dependent claim 2, which was indicated as allowable subject matter in the previous Office Action mailed July 9, 2021.
Regarding independent claim 4, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, has been amended to be rewritten in independent form with all the limitations of the base claim, which is independent claim 1, and any intervening claims.

The closest references are found based on the updated search:
a)  Yamaki et al. discloses “Seat back frame for vehicle seat” (see 2012/0098305)
b)  Rinne et al. discloses “Biomechanical seat construction” (see 2012/0001465)
c)  Ohtsubo et al. discloses “Seat position adjusting device of automotive vehicle” (see 2006/0169863)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1 and 3-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867